                              MCLAUGHLIN & STERN, LLP
                                            FOUNDED 1898


       BRETT R. GALLAWAY               260 MADISON AVENUE               MILLBROOK, NEW YORK
              Partner                NEW YORK, NEW YORK 10016           GREAT NECK, NEW YORK
  bgallaway@mclaughlinstern.com           (212) 448–1100               WEST PALM BEACH, FLORIDA
          (212) 448-1100                FAX (212) 448–0066                 NAPLES, FLORIDA
                                      www.mclaughlinstern.com
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                      February 25, 2020
                                                                             ELECTRONICALLY FILED
By ECF                                                                       DOC #:
                                                                             DATE FILED: 2/26/2020
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York                              Application GRANTED. The March 10, 2020, 10:30
40 Foley Square                                            a.m., conference is rescheduled to April 16, 2020,
New York, New York 10007                                   at 10:40 a.m.

         Re:            Oliver v. Boone, et al.            Dated: February 26, 2020
                        Case No.: 20-cv-00332 (LGS)               New York, New York

Dear Judge Schofield:

         We represent Plaintiff, James Oliver, in the above-referenced matter. Pursuant to Your
Honor’s Individual Rule I.B.2, we write to request an adjournment of the upcoming initial
conference, currently scheduled for March 10, 2020. See Dkt. No. 2. I am lead counsel for Plaintiff
in this matter and will be travelling out of state from March 8th until March 13th. More importantly,
due to complications with the service of process relating to the present federal incarceration of
Defendant Mary Boone, Defendants have not yet been served with the Summons and Complaint
in this action. However, Plaintiff anticipates service to be complete within the next 1-2 weeks.

        Therefore, in order to allow adequate time for Defendants to be served and to retain
counsel, and because I am scheduled for a trial during the week of April 6, 2020; we request that
the initial conference in this matter be rescheduled for the week of April 13, 2020 or a time
thereafter which is convenient for the Court. This is the first request for such an adjournment and
this adjournment does not affect any future deadline, and there are no additional upcoming
scheduled appearances before the Court. As Defendants have not yet retained counsel, we submit
this request unilaterally.

         We thank the Court for its time and consideration with regard to this request.




{N0121116.1}
MCLAUGHLIN & STERN, LLP
      Hon. Lorna G. Schofield
      February 25, 2020
      Page 2

                                Respectfully submitted,


                                  /s/
                                Brett R. Gallaway, Esq.
                                McLaughlin & Stern, LLP
                                260 Madison Avenue
                                New York, New York 10016
                                Tel: 212-448-1100
                                Fax: 212-448-0066
                                Attorneys for Plaintiff




      {N0121116.1}
